Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Final Rejection
The Status of Claims:
Claims 1, 3, 7-10 are pending. 
Claims 7-10 are rejected. 
Claims 1 and 3 are allowable. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	 The rejection of Claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.	The rejection of Claims 1-2, and  4-6 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification and cancelation of the claims. 

However, in view of the addition of the new claims 7-10, there are some issues in the claims  to be resolved in the  following:

3.	Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, because the specification, while being enabling for silver, NO3, Re, S, W, Mo, , Cs, Rb, K, Na, Li, and combinations thereof as a catalyst solution for the layer does not reasonably provide enablement for all kinds of catalysts known in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to include all kinds of catalysts unrelated to the claimed invention commensurate in scope with these claims. 
Furthermore, the instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation, citing Ex Parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art, 
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breath of the claims.
The Nature of the Invention
	The nature of the invention in claims 7-10 is as follows:
 
7. (NEW) A process for a selective oxidation reaction of propane, the process comprising: providing propane and oxygen or oxygen-containing gas over a catalyst to produce propylene, olefins, nitriles, acids and other products, and wherein the catalyst includes a catalyst support comprising at least 90% SiC, the catalyst support being devoid of a binding agent and a catalyst when formed, and wherein the catalyst support is impregnated with a catalyst solution after formation to form the catalyst.  
8. (NEW) A process for a selective oxidation reaction of methane, the process comprising: providing methane and oxygen or oxygen-containing gas over a catalyst to produce ethylene, propylene, ethane, and other byproducts, 2wherein the catalyst includes a catalyst support comprising at least 90% SiC, the catalyst support being devoid of a catalyst when formed, and wherein the catalyst support is impregnated with a catalyst solution after formation to form the catalyst.  
9. (NEW) A process for a selective oxidation reaction of ethane, the process comprising: providing ethane and oxygen or oxygen-containing gases over a catalyst to produce ethylene, wherein the catalyst includes a catalyst support comprising at least 90% SiC, the catalyst support being devoid of a catalyst when formed, and wherein the catalyst support is impregnated with a catalyst solution or slurry after formation to form the catalyst.  
10. (NEW) A process for hydrodesulfurization of light and heavy hydrocarbon feedstocks, the process comprising: providing hydrocarbon feedstocks and hydrogen over a catalyst, wherein the catalyst includes a catalyst support comprising at least 90% SiC, the catalyst support being devoid of a catalyst when formed, and wherein the catalyst support is impregnated with a catalyst solution after formation to form the catalyst.

The State of the Prior Art
	The states of the prior art are described as followed: 
Lee et al (Applied Catalysis, vol. 50, issue 1, May 1, 1989, p. 171-188) discloses the application of silver catalyst containing SIC  in the ethylene oxidation in the following::The influence of the support and metal crystallite size of silver catalysts under ethylene oxidation conditions is investigated. It is shown that the specific activity of silver can vary by as much as a factor of 50 depending on the carrier employed. Among the supports investigated, only α-Al2O3, ZrO2, SiC, and TiO2 of the rutile structure, were found to offer non-zero apparent selectivities towards epoxide formation. The influence of metal crystallite size on the kinetic parameters was also found to depend on the carrier employed. Thus, the specific activity of Ag/α-Al2O3 was found to exhibit a maximum at an average crystallite size of approximately 400A˚while that of Ag/SiO2 increases with crystallite size and appears to level off at an average crystallite size of approximately 500A˚.
Kiyoooka et al (US 6,133,184) discloses a catalyst support containing silicon carbide in the following:A carrier containing silicon carbide, inorganic bonding component, and at least one oxide selected from the group consisting of a niobium oxide, an antimony oxide, and a tungsten oxide carries at least one oxide selected from the group consisting of a vanadium oxide and a molybdenum oxide as catalytically active component. An inexpensive catalyst for catalytic oxidation use can be thus offered that does not change its properties over a period of time, that boasts stable catalytic activity over a period of time, and that is suitable for, e.g., manufacture of an acid anhydride and a nitrile compound by conducting a catalytic gas-phase oxidation reaction (partial oxidation reaction) on a hydrocarbon (see abstract)
Notermann (US 4,994,589) discloses a process is provided for epoxidation of an alkene in the presence of an oxygen-containing gas which comprises contacting the alkene and the oxygen-containing gas under epoxidation conditions in the presence of at least one gaseous efficiency-enhancing member of a redox-half reaction pair and a supported silver catalyst, the catalyst comprising a catalytically effective amount of silver on a solid porous support.
Harrison et al (US 5,093,535) discloses that a liquid phase catalytic hydrogenation process is de-scribed in which an organic feedstock, such as an alde-hyde containing from 2 to about 20 carbon atoms, is contracted with hydrogen in the presence of a solid hydrogenation catalyst under hydrogenation conditions to produce a hydrogenation product, such as the corre-sponding alcohol containing from 2 to about 20 carbon atoms (see abstract)
In aldehyde hydrogenation reactions there can be used any of the convention-ally used supported metal catalysts, such as Ni, Pd or Pt supported on a variety of supports such as granular carbon, silica, silica-alumina, zirconia, silicon carbide or the like, or copper chromite 
Nobuji (US 6,281,378) discloses that vanadium-containing catalysts can fully exhibit their catalytic activity under mild reaction conditions, and can be suitably used for various reactions, such as synthesis of phthalic anhydride by the partial oxidation of o-xylene, synthesis of benzaldehyde by the partial oxidation of toluene, synthesis of benzoic acid by the partial oxidation of toluene, synthesis of anisaldehyde by the partial oxidation of p-methoxy toluene, synthesis of propylene by the oxidative dehydrogenation of propane, synthesis of isobutene by the oxidative dehydrogenation of isobutane, synthesis of methyl formate by the oxidative dehydrogenation of methanol, and synthesis of acrylonitrile by the ammoxidation of propane.
As the prior art have been discussed in the above, there is no conclusive data that all the kinds of catalysts would work to produce the final desired product, except for using the specific catalyst. 

The predictability or lack thereof in the art
In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that  any layered catalyst would not work on the claimed process in the same way as those catalysts such as vanadium pentoxide and titanium dioxide disclosed in the specification.  
According to  T.P.Hilditch, the author of the “Catalytic Processes in Applied Chemistry” (see pages Xiii-XV, 1929), there is a definitive reason for an unpredictable aspect of the catalysts in the art of organic chemistry. T.P.Hilditch expressly teaches that any catalyst would not work for any kind of the reaction process; for example, the specific catalysts such as mineral acids, acetic anhydride , sulfuric acid, calcium chloride, and etc can be used for the esterification; on the other hand,  this same kind of catalyst will not apply  to the other types of the reaction process in the followings:  the chlorination of organic compounds,  the oxidation of organic compounds,  the process for rubber accelerators, the hydrogenation or  the dehydrogenation  processes, ammonia synthesis, ammonia oxidation , sulfuric acid manufacture, and etc. (see pages Xiii-XV). 
Furthermore, the specification of the claimed invention does support the very idea of the unpredictable aspect of the catalysts by disclosing the following specific, workable catalyst for the process, not all kinds of the catalyst known in the art.
Moreover, chemical reactions are well-known to be unpredictable, In re Marzocchi, 169 USPQ 367, In re Fisher, 166 USPQ 18.  Additionally, catalytic processes, such as are present here, are inherently unpredictable.  The U.S. District Court District of Connecticut held in MOBIL OIL CORPORATION v. W.R. GRACE & COMPANY, 180 USPQ 418 that “there is an inherent mystery surrounding the unpredictability of the performance of catalysts; a mystery which is generally recognized and acknowledged by chemists in the cracking art.  This is one more reason why the presumption of patent validity "should not be disregarded especially in a case of this sort where the intricate questions of [bio]chemistry involved are peculiarly within the particular competence of the experts of the Patent Office.”  Merck & Co. v. Olin Mathieson Chemical Corp., 253 F.2d 156, 164, 116 USPQ 484, 490 (4th Cir. 1958)".  "The catalytic action can not be forecast by its chemical composition, for such action is not understood and is not known except by actual test, Corona Cord Tire Co. v. Dovan Chemical Corp., 276 U.S. 358, 368-369 (1928).  Also see, Application of Grant, 304 F.2d 676, 679, 134 USPQ 248, 250-251 (CCPA 1962); Rich Products Corp. v. Mitchell Foods, Inc., 357 F.2d 176, 181, 148 USPQ 522, 525-526 (2d Cir. 1966), cert. denied 385 U.S. 821, 151 USPQ 757  (1966); Ling-Temco-Vought, Inc. v. Kollsman Instrument Corp., 372 F.2d 263, 268, 152 USPQ 446, 450-451 (2d Cir. 1967); Georgia-Pacific Corp. v. United States Plywood Corp., 258 F.2d 124, 132-133, 118 USPQ 122, 128-129." 
Therefore, from the above, it is clear that  the use of a generic phrase “ a catalyst solution ” can not ensure to form the desired claimed product in a good yield. 
The amount of direction or guidance present
	The direction present in the instant specification is that not any catalyst solution can be led to the formation of the desired products from propane, ethane, methane, light and heavy hydrocarbon feed stocks    According to the specification, it is silent as to how any catalyst can be led to the formation of the desired product through an oxidation reaction and fails to provide guidance as to whether any catalyst is sufficient enough to allow to form the desired product in sufficient quantities; the specification fails to provide a correlation between the claimed process of the invention and the functional language of any one catalyst solution.  
The presence or absence of working examples
There are only silver and cesium catalyst used for producing the desired EO compound in the specification.  This can not be the representatives for all the catalysts in solution which would work for the claimed process.  Thus, the specification fails to provide enough working examples as to how the other types of catalysts in solution can be resulted in the claimed products, i.e. again, there is no correlation between the functional language of any catalyst solution and  the desired final product.
The breadth of the claims
	The breadth of the claims is that any catalyst solution would work on the claimed process in the same way as the disclosed catalyst without considering the affect  or impact of the different catalysts on the starting compound , thereby affecting  the yield of the desired final product.
The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which one of the catalysts would be capable of forming the desired product and would furthermore then have to determine which one of the catalysts would not be resulted in the claimed desired compounds in a sufficient quantity.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which solid catalyst can be employed to produce the desired claimed compound encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 103
The amendment filed on 5/02/22 has been considered and applicant’s arguments are  persuasive.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The rejection of Claims 1, 3, and 6 under 35 U.S.C. 103 as being unpatentable over Kiyoooka et al (US 6,133,184) in view of Plank (US 3,140,253) is withdrawn due to the modification and cancelation of the claims. 
.
5.	The rejection of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Notermann (US 4,994,589) in view of Ono Toshiteru et al (JPH0985096) , is withdrawn due to the modification and cancelation of the claims. 
.
6.	The rejection of Claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0337207) in view of Ono Toshiteru et al (JPH0985096) , is withdrawn due to the modification and cancelation of the claims. 
.

I. 	 Applicants argue the following issues:
. . 
a	The present technology provides processes for certain oxidation reactions using a catalyst support comprising at least 90% SiC and devoid of a catalyst when formed, the catalyst support being impregnated with a catalyst solution after formation. Neither Kiyooka nor Plank, nor any combination thereof, provide adequate disclosure or teaching to arrive at the claimed inventions, independently or in combination.
b.	The present technology provides processes for oxidation reactions using a catalyst support comprising at least 90% SiC and devoid of a catalyst when formed, the catalyst support being impregnated with a catalyst solution after formation. No clay or other binding agent is present in the disclosed technology. Therefore, neither Notermann nor Ono Toshiteru, nor any combination thereof, provide adequate disclosure or teaching to arrive at the claimed invention, independently or in combination.
c.	The present technology provides processes for an oxidation reaction using a catalyst support comprising at least 90% SiC and devoid of a catalyst when formed, the catalyst support being impregnated with a catalyst solution after formation. Neither Chen et al nor Ono Toshiteru, nor any combination thereof, provide adequate disclosure or teaching to arrive at the claimed invention, independently or in combination. 
With the claim amendments hereby presented, the Examiner's concerns are addressed, and the ad-hoc combinations of prior art references presented by the office are overcome. Therefore, the claims are in form suitable for allowance, and allowance is respectfully requested. 
  Applicants’ arguments have been noted and they are persuasive. However, as indicated in the above, in view of the addition of the new claims. there are some issues in the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph to be resolved in the future. Therefore, the application is not ready for its allowance yet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/13/2022